Citation Nr: 0825417	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left leg disorder, 
claimed as secondary to exposure to ionizing radiation.

2. Entitlement to service connection for varicose veins, to 
include as secondary to claimed leg disorder and/or service-
connected coronary artery disease.

3. Entitlement to service connection for spots on forehead 
and ears, claimed as secondary to exposure to ionizing 
radiation.

4. Entitlement to service connection for left knee arthritis, 
status post joint replacement, to include as secondary to 
exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served had over 23 years of active service 
between September 1952 and 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  A motion to advance this 
case on the Board's docket was granted by the Board on June 
16, 2008, for good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

In June 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  At this 
hearing, the veteran submitted additional evidence consisting 
of a personal statement.  See 38 C.F.R. § 20.1304 (2007).  
The veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. The veteran was exposed to ionizing radiation while in 
military service.

3. A left leg disorder was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.

4. Varicose veins were not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

5. The medical evidence of record does not establish a 
diagnosis with relation to spots on the forehead and ears.  

6. Left knee arthritis, status post joint replacement was not 
present in service, manifested within one year of the 
veteran's discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service


CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2007).

2. Varicose veins was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311 (2007).

3. Spots on forehead and ears were not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2007).

4. Left knee arthritis, status post joint replacement was not 
incurred in or aggravated by the veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in June 2004, August 2004, September 
2004, and January 2005, prior to the initial unfavorable AOJ 
decision issued in March 2005.  In March 2006, a letter was 
sent informing the veteran as to how to substantiate a 
disability rating and effective date.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini), effective May 30, 
2008).  Thus, any defect related to this element is 
harmless.  However, although this notice is no longer 
required, the Board notes that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2004, August 2004, and 
September 2004 letters advised him to provide any relevant 
evidence in his possession. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in June 2004 and August 
2004 informed the veteran of the type of evidence necessary 
to establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the notice requirements under Dingess/Hartman, a March 2006 
letter provided proper notice as to disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of this notice, but finds no prejudice to the veteran in 
proceeding with a decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, private medical records, and the report of an April 
2007 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

The Board observes that the April 2007 VA examiner offered 
opinions only as to the veteran's varicose veins and spots on 
forehead and ears.  He did not opine as to etiology of any of 
the other symptoms of the veteran's left leg, e.g., edema, 
dermatitis (scaling), or his left knee osteoarthritis.  
However, as discussed herein, there is no competent evidence 
of an in-service left leg radiation burn on which an 
etiological opinion can be based; thus an opinion with regard 
to these claims is not necessary.  

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Board observes 
that both the September 2004 and January 2005 VCAA letters 
advised the veteran that VA would assist him by providing a 
medical examination or getting a medical opinion if VA 
decides it is necessary to make a decision on his claim.  
Accordingly, the Board finds that the veteran was aware that 
an opinion would only be obtained if it was necessary, and, 
as discussed above, in this case such opinion was not.  Thus, 
VA has also met its duty to assist obligations in terms of 
providing the veteran with a VA examination.   

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a veteran who has been shown to have been 
exposed to radiation during service, a presumption of service 
connection has been established for the following diseases: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

The Board observes that service treatment records indicate 
that the veteran was exposed to ionizing radiation between 
April 20, 1956 and July 26, 1956 while on board the U.S.S. 
Chickasaw.  A common internet search revealed Department of 
Energy documents that reflect that the U.S.S. Chickasaw 
participated in Operation Redwing, which VA regulations 
recognize as a test involving the atmospheric detonation of a 
nuclear device with an operational period of May 5, 1956 to 
August 6, 1956.  See 38 C.F.R. § 3.309(d)(3).  Accordingly 
the veteran meets the definition of a radiation-exposed 
veteran.  

However, regulatory presumptions are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d); 
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's service connection claim.  See Bernard at 393-
94.  As the veteran's claim for service connection for 
varicose veins due to coronary artery disease is herein 
denied, the question of change in severity of the veteran's 
varicose veins due to a coronary artery disease for a 
service-connected disorder is rendered moot.

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The veteran contends that he suffered a radiation burn to the 
left leg in service as a result of direct contact between his 
left leg and a radioactive piece of metal during clean-up 
after atomic testing and that this injury has resulted in 
current disabilities of his left leg, to include swelling, 
scaling, varicose veins, and arthritis of the left knee.  
Additionally, he contends that such radiation caused spots on 
his forehead and ears.  Therefore, he argues that service 
connection is warranted for these disorders.  

The first post-service medical evidence of a left leg/knee 
disorder is a February 1995 treatment record indicating that 
the veteran was seen for swelling and pain of the left knee, 
which the veteran reported began around late December after 
he had been working up on a ladder.  X-rays demonstrated 
degenerative arthritis of the left knee.  In February 1996, a 
total knee replacement of the left knee was performed, and 
post-operative records reflect complaints of swelling and 
effusion.  In September 1998, Dr. DC notes left lower 
extremity edema for 2 years.  A September 1998 statement by 
Dr. DC reports that the veteran had pseudogout in the 
shoulders, wrists, knees, and ankles.  A December 1998 record 
of treatment by Dr. DC shows diagnoses of pseudogout of the 
knees and of the shoulders.

The first mention of a possible leg wound is in February 
1996, which indicates that the physician saw the veteran for 
wound problems as requested by his [physical] therapist.  The 
leg, right or left, is not identified, and the physician 
stated the wound really looks benign.  An April 2004 
treatment record reveals left leg scaling, but no ulcer.  In 
September 2005, the veteran sought treatment of his left leg 
skin problems, indicating he believed they were secondary to 
in-service radiation exposure; the physician noted that there 
was no histologic evidence of radiation dermatitis and that 
there would be risks of creating a nonhealing wound in taking 
a tissue sample.  The record shows a diagnosis of controlled 
stasis dermatitis of the left leg and chronic left leg venous 
insufficiency.  

Varicose veins of the left leg below the knee were noted in 
another February 1996 record.  A May 2005 record shows left 
leg multiple varicosities.  Based on the above, the Board 
determines that the veteran has current diagnoses of stasis 
dermatitis, varicose veins, and a total left knee replacement 
due to osteoarthritis, as these diagnoses were present at or 
around the time the veteran filed his claim.  
Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(service connection may be granted if a disability existed at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even though the disability 
resolved prior to the Secretary's adjudication of the claim).
   
The Board observes that the veteran has not claimed any of 
the disabilities for which presumptive service connection is 
in effect or any radiogenic disease.  The medical evidence 
also does not reflect the current presence of any such 
diseases.  The Board acknowledges that the April 2007 VA 
examiner noted by history that the veteran had had a basal 
cell carcinoma removed.  However, there is no evidence 
suggesting that the veteran has a current diagnosis of skin 
cancer, so as to warrant further development under 38 C.F.R. 
§ 3.311.  Additionally, with regard to the veteran's left 
knee disorder, as arthritis did not manifest within one year 
of the veteran's discharge from service, presumptive service 
connection for left knee arthritis, status post joint 
replacement is not warranted.  Thus, none of the relevant 
statutory presumptions are applicable to the veteran's 
claims, and service connection for any of the veteran's 
claimed disorders must be shown to be etiologically related 
to his exposure to ionizing radiation, or otherwise related 
to service.

In this regard, the Board notes that the April 2007 VA 
examiner offered an opinion as to etiology of the veteran's 
varicose veins.  Specifically, he stated that, given the 
unilateral presence of the varicosities and the prior 
lingering wound at the site of their occurrence, and the fact 
that his wound was likely contaminated with radioactive 
material, it was his opinion that it is at least as likely as 
not that the varicosities are secondary, to some degree, to 
the prior wound of the left leg.  The April 2007 VA examiner 
states that the varicosities are not secondary to the 
veteran's coronary artery disease.  However, the Board 
observes that there is no documentation of a left leg injury 
of any kind in service, to include enlistment, multiple 
periodic, and separation examinations, which reveal no 
complaints or clinical observation of a left leg injury or 
residuals.  Thus, this opinion is apparently based on the 
veteran's self-reported history of an in-service injury and 
its residuals.

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).

The Board may not discount the veteran's assertions merely 
because the veteran is an interested party.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Nor can the Board 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence, but 
must consider the credibility of the lay evidence in and of 
itself.  Buchanan v. Nicholson, 451 F3d. 1331 (2006).  In the 
present case, the Board notes that VA examination report 
describes the initial injury as tearing the skin, resulting 
in prolonged bruising and a permanent round scar 
approximately one and a half inch in diameter, slightly 
depressed, and redder than surrounding skin.  This 
description is contrary to the veteran's testimony at the 
June 2008 hearing, as well as his June 2008 written 
statement, in which he indicates that the skin was not 
broken.  Further, at his hearing, he also stated that he was 
sick for several years after the radiation burn, to include 
vomiting and diarrhea, and that, at the time, he would claim 
seasickness was the cause.  Additionally, he reported that 
the radiation burn left a red spot on his leg that remained 
and grew in size, resulting in leg trouble and a limp by the 
time he married his spouse in 1961.  His spouse concurred 
that he was having leg trouble at that time.

However, the Board observes that the claimed leg injury 
occurred in 1956 approximately 21 years prior to his final 
discharge in December 1977.  As indicated, there is no 
documentation of treatment of a radiation burn or other left 
leg injury at any time during service.  Service treatment 
records are also negative for any complaint, treatment, or 
diagnosis with regard to a gastrointestinal illness, a limp, 
or other possible residuals of such radiation burn.  The 
Board also notes that a treadmill test was conducted in 
December 1977 in connection with cardiovascular testing and 
there was no observation that the veteran was limping at the 
time of the test.  

The Board acknowledges the veteran's statements that he did 
not seek treatment because he was concerned about the effect 
doing so would have on his military career.  However, the 
Board finds it unlikely, under the circumstances described by 
the veteran, that at no time over the 21 years of service 
following the incident did a superior officer note that the 
veteran was frequently seasick or observe a limp and direct 
the veteran to seek treatment.  Similarly, even without the 
veteran complaining of such, the Board would expect that, at 
some point, one of the military physicians would make note of 
the apparently evident residual signs or symptoms of the 
claimed injury, such as a growing red spot or sore on the 
left leg or a limp, even without the veteran complaining of 
such.  Further, the first post-service complaint of any left 
leg disorder is a February 1995 treatment record, and the 
absence of evidence for over 17 years after service 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms post-service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 
284 F3d. at 1358.  Moreover, the only post-service medical 
evidence that discusses any leg wound is a February 1996 
post-surgical treatment record that states the wound is 
benign.    

Based on the above analysis, the Board finds the veteran's 
account of his in-service left leg injury and its residuals 
to not be credible.  Therefore, any medical opinion based on 
such history is not competent.  As such, the Board is not 
bound to accept the VA examiner's opinion with regard to a 
left leg injury occurring in service and any relationship 
between the veteran's claimed disorders and such injury.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann; Reonal; and 
Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. West, 
12 Vet. App. 341 (1999).

With regard to the claim for spots on forehead and ears, a 
May 1997 private treatment record shows treatment of actinic 
keratosis of the right ear.  In May 2005, the veteran 
complained of growths on ears, forehead, and neck, and a June 
2005 private treatment record reflects follow-up for a 
history of atypical mole and spots on both ears.  However, no 
medical records indicate that the veteran has a current 
diagnosed disorder related to his claimed spots on the 
forehead and ears.  The April 2007 VA examiner noted that the 
veteran had had multiple small hyperpigmented spots on the 
forehead and face for several years, and that there had been 
one basal cell carcinoma that was removed.  However, the 
examiner noted there were no suspicious looking lesions at 
that time.  Thus, the Board concludes that the veteran does 
not have a current diagnosis of a skin disorder manifested by 
spots on the forehead and ears.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Further, even if the 
Board considered the veteran to have such current diagnosis, 
the VA examiner opined that, given the documented low level 
exposure to ionizing radiation in the 1950s, the veteran's 
skin problems were secondary to lifetime sun exposure and 
ultraviolet radiation from the sun, rather than to ionizing 
radiation in service.   

Consequently, there is no competent medical evidence relating 
any of the veterans's claimed disorders to his radiation 
exposure in service or to his service-connected coronary 
artery disease.  The Board has considered the veteran's 
statements and other lay statements of record as to the 
existence of a disorder related to spots on his forehead and 
ears and as to a relationship between any of his claimed 
disorders and the veteran's military service.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent a competent 
medical nexus between the veteran's left leg disorder, 
varicose veins, or left knee arthritis, status post joint 
replacement and his military service, and of a current 
diagnosis with regard to spots on the forehead and ears, each 
claim for service connection must be denied. 


ORDER

Service connection for a left leg disorder, claimed as 
secondary to ionizing radiation exposure, is denied.

Service connection for varicose veins, claimed as secondary 
to ionizing radiation exposure and/or service-connected 
coronary artery disease, is denied. 

Service connection for spots on the forehead and ears, 
claimed as secondary to ionizing radiation exposure, is 
denied.

Service connection for left knee arthritis, status post joint 
replacement, to include as secondary to ionizing radiation 
exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals














	



 Department of Veterans Affairs


